El Juez Asociado Señor Todd, Je.,
emitió la. opinión del tribunal.
El día 30 de enero de 1942 resolvimos que no había lugar a expedir el auto solicitado en este recurso. La peticionaria solicita reconsideremos dicha resolución alegando: (1) que el caso fue resuelto sin que se presentara prueba pericial ante la Comisión Industrial en cuanto a la causa de la muerte del obrero Andrés Bonet Hernández, y (2) que la prueba presentada ante la comisión demostró que la peticionaria dependía de su hermano fallecido, el obrero antes mencio-nado. En la resolución dictada por la Comisión Industrial se hizo constar lo siguiente:
“En cuanto a la dependencia alegada, aunque esto resulta acadé-mico después de la decisión emitida en el párrafo anterior, queremos hacer constar que de la prueba practicada se llega a la conclusión que el obrero vivía con su concubina Zenaida Rivera en la cual no tuvo hijo alguno, y que era la única persona que dependía del salario del obrero, que su hermana Vitalia Bonet, para la muerte del obrero, era ya una mujer de más de 36 años, casada, con tres años de anterio-ridad a la muerte de éste, y que llevaba buenas relaciones con su esposo Buenaventura Valentín, de quien dependía.” (Itálicas nuestras.)
De acuerdo con la sección 11 de la Ley de Compensa-ciones por Accidentes del Trabajo aprobada el 18 de abril de 1935 ((1) pág. 251), tal y como quedó enmendada por la ley nnm. 121 aprobada el 2 de mayo de 1940 (pág. 729), la revisión en estos casos sólo puede concederse sobre “cues-tiones de derecho o apreciación de prueba cuando ésta sea de carácter pericial ”
Habiendo resuelto la Comisión Industrial, después de apreciar la prueba presentada ante ella, que la única persona que dependía del obrero era su concubina y que su her-*894mana, la aquí peticionaria, de más de 36 años de edad, era casada y dependía de su marido Buenaventura Valentín y no del obrero, esta corte, de acuerdo con la ley, no puede intervenir, por medio de este recurso de revisión, en la apre-ciación que de la prueba hizo la Comisión Industrial para llegar a dicha conclusión y, como consecuencia, aun cuando existiera el otro error alegado en cuanto a la prueba peri-cial, siempre tendría que prevalecer la decisión dictada por la comisión.

Se declara sin lugar la reconsideración solicitada.